Citation Nr: 1537049	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  11-23 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder for the period prior to April 13, 2010.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Havelka, Counsel






INTRODUCTION

The Veteran served on active duty from December 1970 to December 1972.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  


FINDINGS OF FACT

1.  The Veteran filed his claim for service connection for PTSD which was received by the RO March 5, 2004; the present claim has been open since that time.

2.  The evidence establishes that the Veteran has not been employed throughout the entire appeal period.

3.  The evidence establishes that the service-connected PTSD more nearly approximates the symptoms and criteria of total occupational and social impairment throughout the entire appeal period.


CONCLUSION OF LAW

The criteria for a 100 percent disability rating PTSD have been met effective March 5, 2004.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014). 

The Veteran was provided the requisite notice with respect to his claim for service connection prior to the initial RO rating decision on appeal.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service- connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. at 490-91 (2006).  Accordingly, once service connection was granted and a disability rating and effective dates were assigned additional notice is not required in the present case.  

Neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

VA has obtained service treatment records, private medical records, VA medical records, and multiple VA examination reports.  VA has also assisted the Veteran in obtaining evidence.  VA afforded him the opportunity to present written statements, and evidence.  All known, identified, and available records relevant to the issue on appeal have been obtained and associated with the evidence of record and the Veteran has not contended otherwise.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran was afforded several VA examinations in conjunction with the present appeal.  The evidence obtained from these examination reports is adequate and provides the necessary evidence to rate his service-connected right ankle disability under the criteria used in the rating code.  There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The procedural and development history of the current appeal is important to the Board's decision.  The Veteran's claim for service connection PTSD was received at the RO on March 5, 2004.  At that time the Veteran submitted copies of military records confirming that he was stationed ashore in Da Nang Vietnam, along with copies of VA treatment records dated November 2004, which showed that he was diagnosed with PTSD.  

A February 2006 rating decision denied service connection for PTSD and the Veteran was notified of the denial that same month.  Later in February 2006, the Veteran continued to submit evidence to establish that he was stationed in Vietnam.  He also disagreed with the 2004 rating decision.  The RO issued a statement of the case and the Veteran timely appealed the denial of service connection.  Ultimately an October 2009 rating decision granted service connection for PTSD and assigned a 50 percent disability rating effective June 28, 2007.  

In October 2009, the Veteran filed a notice of disagreement with respect to the initial 50 percent disability rating assigned for PTSD.  He asserted that a a 100 percent disability rating was warranted.  He specifically indicated that his unemployment started in 1982.  He perfected his appeal with respect to his claim for an increased initial disability rating in excess of 50 percent.  In June 2010, he also submitted a claim for total disability rating based on individual unemployability.  Cf. Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service-connected, as part of a claim for increased compensation).  

In May 2010, the RO granted a 100 percent disability rating for the Veteran's service-connected PTSD, effective April 13, 2010, which was the date of the most recent VA examination.  In May 2010, a statement of the case was issued on the issue of entitlement "to an evaluation of more than 50 percent for posttraumatic stress disorder, effective June 28, 2007.  Entitlement to an evaluation of more than 100 percent effective April 13, 2010."  However, a disability rating in excess of 100 percent for PTSD cannot be assigned, as that is the maximum rating under the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  .  

In August 2011, a second statement of the case was issued indicating the issue on appeal was "whether an effective date earlier than 04/13/10 is warranted for the increased evaluation of posttraumatic stress disorder with alcohol abuse from 50% to 100%."  The Veteran filed a timely appeal after this statement of the case, asserting that his PTSD rendered him unemployable back to 1982.  

The Board has recharacterized the issue as entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder for the period prior to April 13, 2010.  This appeal is from the initial disability rating assigned upon the award of service connection for PTSD.  As the maximum rating of 100 percent for PTSD is assigned effective April 13, 2010, the Board needs to address the accuracy of the 50 percent rating assigned prior thereto.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  As noted in the procedural history recounted above, the Veteran's claim for service connection for PTSD has been open since he filed his original claim for service connection in March 2004.  Accordingly, the Board must address the appeal from that date.  See 38 C.F.R. § 3.400 (2015).

Disability ratings are determined by applying the criteria set forth in the Rating Schedule.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  

For the period of time prior to April 13, 2010, the Veteran's service-connected PTSD is rated at a 50 percent disability rating under Diagnostic Code 9411.  All psychiatric disorders are rated in accordance with the General Rating Formula for Mental Disorders (General Rating Formula).  38 C.F.R. § 4.130.  Under the General Rating Formula, a 50 percent disability rating is warranted for PTSD when the mental disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation for PTSD is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine actives; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent disability evaluation for PTSD is warranted when there is total occupational and social impairment, due to such symptoms as persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id. 

In evaluating the evidence, the Board has considered the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  A GAF score of 61-70 reflects some mild symptoms, such as depressed mood and mild insomnia, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 51-60 indicates moderate symptoms or moderate difficulty in social, occupational or school functioning.  (DSM-IV).  A GAF score of 41-50 is assigned where there are "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A GAF score of 31-40 contemplates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed adult avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  Id.

VA mental health treatment records dated from November 2003 to the present reveal that the Veteran is diagnosed with PTSD and unemployed.  A November 2003 VA mental health consultation indicated that the Veteran's GAF score was 42 at that time with such symptoms as nightmares, intrusive memories, flashbacks, marked anxiety, irritability, anger, sleep disturbance, difficulties in close relationships with others, social isolation, feelings, of depression, and avoidance behavior to avoid triggers for anxiety or intrusive symptoms.

VA mental health treatment record dated from August to December 2005 note the prior GAF score of 42, and ultimately found a current GAF score of 41 in December 2005.

In December 2005 a VA examination of the Veteran indicated a diagnosis of PTSD; A GAF score of 50 was assigned and the examiner indicated that the effect of the PTSD on social and occupational functioning was "impaired work, family, and other relationships," which occurred daily and were moderate to severe.  

VA mental health treatment records from December 2005 to June 2008 continue to assign a GAF score of 42.  A June 2008 VA social work note indicates a GAF score of 48 was assigned.  

In September 2009 another VA examination of the Veteran was conducted.  The diagnosis was PTSD. The examiner noted that the Veteran was unemployed and had "significant impairment in employment (i.e., longest employment for 2 years), problems with supervisors and co-workers, divorce, and alcohol dependence. Veteran has been able to maintain long-term relationships but in the context of significant adjustments for symptomology."

VA treatment records reveal a GAF score of 55 assigned in October 2009 and 50 in January 2010.  He was again noted to be unemployed with a history of short lived jobs resulting in dismissals, which established a reputation in the community so no one would hire him.  

The evidence of record reveals that the Veteran filed his claim for service connection for PTSD on March 5, 2004.  The evidence at the time established a diagnosis of PTSD along with is service in Vietnam, which was the noted cause of his stressors.  Since that date he has been unemployed.  Most of the GAF scores since that time and prior to April 2014, are in the range of 41 to 50 indicating "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  

The evidence of record establishes that the Veteran's service-connected PTSD most nearly approximates the criteria for a 100 percent disability rating effective March 5, 2004.  Since his date of claim the evidence has established that the Veteran has PTSD, was unemployed because of his PTSD symptoms along with symptoms of impairment in social functioning more nearly approximating total occupational and social impairment.  38 C.F.R. § 4.130, Diagnostic Code 9411.  Accordingly a 100 percent disability rating is granted effective March 5, 2004.  38 C.F.R. § 3.400.

ORDER

A 100 percent disability rating for PTSD is granted, effective March 5, 2004.



____________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


